Applicability of AIA  or Pre-AIA  Provisions
00.	This application, filed on or after March 16, 2013, is being examined under the first inventor to file [hereinafter "FITF"] provisions of the AIA . 
If, however, this application's status as subject to FITF provisions is incorrect, then correcting the statutory bases of rejection(s) is not considered new ground(s) of rejection if the rationale supporting the rejection(s), and prior art relied upon, is the same under the AIA  and pre-AIA  statuses.
The Change in Scope of the Claims in View of the 9/10/2021 Response
01.	The 9/10/2021 Response amends the three (and only) independent claims, 21, 33, and 37, so their scopes are further limited and contends the amended, narrowed scopes distinguish over the prior art. 
With respect to independent claim 21, the 9/10 Response presents the feature "epitaxially growing a crystalline aluminum nitride (AlN) piezoelectric layer in and completely filling a cavity in a substrate." 
With respect to independent claim 33, the 9/10 Response presents the feature "a piezoelectric film epitaxially grown in and completely filling the cavity of the substrate." 
With respect to independent claim 37, the 9/10 Response presents the feature "a piezoelectric film epitaxially grown in and completely filling the cavity of the substrate."
The changes in scope of the claims is noted and considered in light of the history of the application and its prosecution. 
Specifically, this application (US S/N 16/347724, filed 20219/05/06) is a 371 of PCT/US 2016/068992, as such the US filing has the benefit of priority of 
The claims filed with the US application are NOT the claims of the PCT. 
The claims of the US application recited the AlN piezoelectric film layer being "on" a cavity. In response to a first Office Action rejecting the independent claims, the claims were amended to expressly recite the piezoelectric film layer as being "in the cavity." 
The independent claims now present a surface acoustic wave (SAW) structure, and a method of fabricating it, having scopes requiring epitaxial AlN piezoelectric film layer "in and completely filling a cavity in a substrate," and plurality of "electrodes deposited on the piezoelectric film layer," as recited in independent method claim 1 and similarly recited independent product claims 33 and 37. 
In view of the history of the prosecution, including narrowing the independent claims from NOT requiring a cavity (and therefore being also described by the embodiment of FIG. 1, which does NOT show, let alone describe, a cavity) to requiring a cavity (and thus not being described by the embodiment of FIG. 1), Examiner notes the importance of not mixing features described in separate embodiments. See, infra the 112 rejections.
Objections to the Drawings
02.	The drawings are objected to under 37 CFR 1.83(a) for failing to "show every feature of the invention specified in the claims."
The following is a quotation of part of 37 CFR § 1.83(a): 
The drawing in a nonprovisional application must show every feature of the invention specified in the claims. However, conventional features disclosed in the description and claims, 
The following is a quotation of part of 37 CFR § 1.83(b):
When the invention consists of an improvement on an old machine the drawing must when possible exhibit, in one or more views, the improved portion itself, disconnected from the old structure, and also in another view, so much only of the old structure as will suffice to show the connection of the invention therewith.
The following is a quotation of part of 37 CFR § 1.83(c):
Where the drawings in a nonprovisional application do not comply with the requirements of paragraphs (a) and (b) of this section, the examiner shall require such additional illustration within a time period of not less than two months from the date of the sending of a notice thereof. Such corrections are subject to the requirements of [37 CFR] § 1.81(d).
The following is a quotation of part of 37 CFR § 1.84(n):
Graphical drawing symbols may be used for conventional elements when appropriate. The elements for which such symbols and labeled representations are used must be adequately identified in the specification. Known devices should be illustrated by symbols [that] have a universally recognized conventional meaning and are generally accepted in the art. [S]ymbols [that] are not universally 
The following is a quotation of part of 37 CFR § 1.84(p)(1):
Reference characters (numerals are preferred), sheet numbers, and view numbers must be plain and legible, and must not be used in association with brackets or inverted commas, or enclosed within outlines, e.g., encircled. They must be oriented in the same direction as the view ... to avoid having to rotate the sheet. Reference characters should be arranged to follow the profile of the object depicted.
The following is a quotation of part of 37 CFR § 1.84(p)(5):
"Reference characters not mentioned in the description shall not appear in the drawings. Reference characters mentioned in the description must appear in the drawings."
Accordingly, the feature(s) listed below must be shown in a figure, or be canceled from the claims: 
a.	"epitaxially growing a crystalline [AlN] piezoelectric film layer in and completely filling a cavity in a substrate," as recited in claim 21 and claims depending therefrom; 
b.	"depositing a plurality of electrodes on the piezoelectric film layer,[ which is in and completely fills the cavity in the substrate]," as recited in claim 21 and claims depending therefrom. 
defining self-aligned spacers on the cavity walls of the substrate[, which cavity is completely filled with the AlN film layer]; and selectively etching the spacers," as now is recited in claim 25 and claims depending therefrom. 
d.	"epitaxially growing a crystalline [AlN] piezoelectric film layer in and completely filling a cavity in a substrate; …; filling the cavity[, which cavity is completely filled with the AlN film layer,] with an oxide layer; … etc.," as now is recited in claim 26 and claims depending therefrom.
e.	"a piezoelectric film epitaxially grown in and completely filling [a] cavity of [a] substrate," as recited in claims 33 and 37 and claims depending therefrom; 
f.	"a plurality of electrodes deposited on the piezoelectric film,[ which is in and completely fills the cavity in the substrate]," as recited in claims 33 and 37 and claims depending therefrom. 
The explanation in the 9/10/2021 Response, in response to the drawing objections is conclusory and lacks bases in fact and, therefore, is unpersuasive. The explanation fails to meet the requirements of 37 CFR § 1.111(b) because the explanation does not "distinctly and specifically point[] out the supposed errors in the examiner’s action and … reply to every ground of objection … in the prior Office action."
Neither FIG. 2 nor FIG. 1 show the recitations objected to in "a" and "e" because FIG. 1 shows an AlN film layer 110 that is NOT "in" the substrate 105 and FIG. 2 fails to describe anything about "epitaxially growing a crystalline [AlN] piezoelectric film layer in and completely filling a cavity in a substrate." And FIG. 3 fails to show an AlN without showing any electrode, let alone plural electrodes.

FIG. 3F, as the 5/13/2021 Final Office Action noted, fails to show any electrode, let alone plural electrodes, "deposited on the piezoelectric film[, which is in and completely fills the cavity in the substrate]," as objected to in "b" and "f." FIG. 3F therefore fails to show anything about the AlN piezoelectric film layer as recited in the context of the claims—the further reciting of "and completely filling" further detracts from, rather than helps, the contention in the 9/10/2021 Response. 
No figure shows the recitations objected to in (c) "self-aligned spacers on the cavity[--which cavity is completely filled with the AlN film layer--]walls of the substrate, [that are] selectively etch[ed]," because it neither makes sense nor is possible. See, infra the 112(a,b,d) rejections. 
And, like the problem with recitation (c), no figure shows recitation (d) because it neither makes sense nor is possible. See, infra the 112(a,b,d) rejections. 
It is noted that contending the sequence of the steps in claims 25 and 26 is to somehow perform the "completely filling with AlN" only after the recitations in claims 25 and 26 contradicts the "wherein fabricating … further comprises … " language of claims 25 and 26. See, the Oxford English Dictionary's definition of "further" as qualifying time sequence. 
FIG. 2 would not support a contention for oxide filling before the filling with AlN because FIG. 2 lacks any recitation of an oxide filling, let alone oxide filling before the AlN filling, let alone before the AlN completely filling. 
To avoid abandoning this Application, Applicant must file, in the Response to this Office Action, corrected drawing sheets complying with 37 CFR § 1.121(d). 

The next Office Action will notify Applicant of the required correction if the changes are not acceptable. 
This objection to the drawings will not be held in abeyance. A request to hold objections to the drawings in abeyance will not be considered a bona fide attempt to advance the application to final action (37 CFR § 1.135(c)). 
Correction is required – a Response that fails to "distinctly and specifically point[] out the supposed errors in the examiner’s action and … reply to every ground of objection … in the prior Office action" fails to meet the Requirements of 37 CFR § 1.111(b) and, therefore, may be found Intentionally Non-Responsive. 
35 U.S.C. § 112(a) requires the originally filed specification to contain a written description of the claimed invention. And 35 U.S.C. § 132(a) prohibits any "amendment [from] introduc[ing] new matter into the disclosure of the invention." Accordingly, new matter should not be introduced by either addition or deletion. 
03.	The drawings are objected to for failing to comply with 37 CFR 1.84(n) because element(s) are shown in the figures without being "adequately identified in the specification."
FIG. 1 shows white/unshaded layers in between, and separating, the darkly and lightly shaded layers labelled 120. The specification, however, fails to 
This objection to the specification will not be held in abeyance. Not responding to this requirement may result in holding the Response intentionally non-responsive.
Correction is required – a Response that fails to "distinctly and specifically point[] out the supposed errors in the examiner’s action and … reply to every ground of objection … in the prior Office action" fails to meet the Requirements of 37 CFR § 1.111(b) and, therefore, may be found Intentionally Non-Responsive. 
35 U.S.C. § 112(a) requires the originally filed specification to contain a written description of the claimed invention. And 35 U.S.C. § 132(a) prohibits any "amendment [from] introduc[ing] new matter into the disclosure of the invention." Accordingly, new matter should not be introduced by either addition or deletion.
Objections to the Specification
04.	The specification is objected to for failing to comply with 37 CFR 1.74 because element(s) are shown in the drawings without "the detailed description of the invention [referring] … to the different parts by use of reference letters or numerals." 
Specifically, FIG. 1 shows white/unshaded layers in between, and separating, the darkly and lightly shaded layers labelled 120. The specification, however, fails to mention the white/unshaded layers, let alone "adequately identified in the specification" as required by 37 CFR 1.74.
This objection to the specification will not be held in abeyance. Not responding to this requirement may result in holding the Response intentionally non-responsive.
Correction is required – a Response that fails to "distinctly and specifically point[] out the supposed errors in the examiner’s action and … reply to every ground of objection … in the prior Office action" fails to meet the Requirements of 37 CFR § 1.111(b) and, therefore, may be found Intentionally Non-Responsive. 
35 U.S.C. § 112(a) requires the originally filed specification to contain a written description of the claimed invention. And 35 U.S.C. § 132(a) prohibits any "amendment [from] introduc[ing] new matter into the disclosure of the invention." Accordingly, new matter should not be introduced by either addition or deletion.
05.	The specification is objected to under 37 CFR § 1.75(d)(1) because the specification fails to provide clear support or antecedent basis for terms and phrases in claims 25-30. 
The following is a quotation of 37 CFR § 1.75(d)(1):
The claim or claims must conform to the invention as set forth in the remainder of the specification and the terms and phrases used in the claims must find clear support or antecedent basis in the description so that the meaning of the terms in the claims may be ascertainable by reference to the description. (See § 1.58(a).)
Although "an applicant is not limited to the nomenclature used in the application[,] as filed, [applicant] should [appropriately amend] the specification whenever this nomenclature is departed from by amendment of the claims[, so the specification has] clear support or antecedent basis … for the new terms appearing in the claims." See, M.P.E.P. § 608.01(o). Amending the detailed 
Accordingly, "[i]f … the claims presented late in prosecution do not comply with 37 CFR § 1.75(d)(1), applicant [must] make appropriate amendment to the description to provide clear support or antecedent basis for the terms appearing in the claims[,] provided no new matter is introduced." See, M.P.E.P. § 608.01(o). 
The detailed description of the invention provides neither clear support nor clear antecedent basis for the following terms:
a.	"defining self-aligned spacers on the cavity walls of the substrate[, which cavity is completely filled with the AlN film layer]; and selectively etching the spacers," as recited in claim 25 and claims depending therefrom. 
b.	"epitaxially growing a crystalline aluminum nitride (AlN) piezoelectric film layer in and completely filling a cavity in a substrate; …; filling the cavity[, which cavity is completely filled with the AlN film layer,] with an oxide layer; … etc.," as now is recited in claim 26 and claims depending therefrom.
Neither the original detailed description nor the figures nor the claims indicate that the invention might include the above quoted languages a and b, as in this subparagraph, as now are recited in claims 25 and 26, respectively, and claims depending therefrom. 
Accordingly, the original specification, therefore, fails to provide clear support or antecedent basis insuring certainty in construing the claim(s) in the light of the specification, as required under 37 CFR § 1.75(d)(1), for the above quoted languages a and b, as now are recited in claims 25 and 26, respectively, 37 CFR § 1.75(d)(1). 
Applicant may amend the specification to provide clear support or antecedent basis in the specification, insuring certainty in construing claims 25-30. Alternatively, Applicant may amend claims 25-30 so the claims claim find clear support or antecedent basis in the description so that the meaning of the terms in the claims may be ascertainable by reference to the description.
This objection to the specification will not be held in abeyance. 
Correction is required – a Response that fails to "distinctly and specifically point[] out the supposed errors in the examiner’s action and … reply to every ground of objection … in the prior Office action" fails to meet the Requirements of 37 CFR § 1.111(b) and, therefore, may be found Intentionally Non-Responsive. 
35 U.S.C. § 112(a) requires the originally filed specification to contain a written description of the claimed invention. And 35 U.S.C. § 132(a) prohibits any "amendment [from] introduc[ing] new matter into the disclosure of the invention." Accordingly, new matter should not be introduced by either addition or deletion.
35 U.S.C. § 112 Rejections of the Claims
06.	The following is a quotation of relevant section(s) of 35 U.S.C. § 112: 
(a) IN GENERAL.—The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode 
    PNG
    media_image1.png
    18
    19
    media_image1.png
    Greyscale

(b) CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter [that] the inventor or a joint inventor regards as the invention. 
(d) REFERENCE IN DEPENDENT FORMS.—Subject to subsection (e), a claim in dependent form shall contain a reference to a claim previously set forth and then specify a further limitation of the subject matter claimed. A claim in dependent form shall be construed to incorporate by reference all the limitations of the claim to which it refers.
07.	Claims 25-30 are rejected under 35 U.S.C. § 112(a) for failing to comply with the written description requirement.
Claims 25-30 contain subject matter (a="defining self-aligned spacers on the cavity walls of the substrate[, which cavity is completely filled with the AlN film layer]; and selectively etching the spacers," as recited in claim 25 and claims depending therefrom; and b="epitaxially growing a crystalline [AlN] piezoelectric film layer in and completely filling a cavity in a substrate; …; filling the cavity[, which cavity is completely filled with the AlN film layer,] with an oxide layer," as now is recited in claim 26 and claims depending therefrom, see supra 37 CFR § 1.75(d)(1) objection to the claims) not described in the original specification in such a way as to reasonably convey to one skilled in the relevant art that Applicant, at the time the application was filed, had possession of the claimed invention. 
In ICU Medical, Inc. v. Alaris Medical Systems, Inc., 90 USPQ2d 1072 (Fed. Cir., 2009), the Federal Circuit upheld the District Court's summary judgment of unpatentability for lack of written description, as required under 35 U.S.C. § 112, first paragraph. The Federal Circuit noted that:
To satisfy the written description requirement, a patent applicant must convey with reasonable clarity to those skilled in the art that, as of the filing date sought, he or she was in possession of the invention. The invention is, for purposes of the written description inquiry, whatever is now claimed. Such description need not recite the claimed invention in haec verba but must do more than merely disclose that which would render the claimed invention obvious [because] § 112, ¶ 1 requires that the written description actually or inherently disclose the claim element. (Quotations omitted; underlined by Examiner for emphasis). 
In Net MoneyIN Inc. v. VeriSign Inc., 88 USPQ2d 1751, 1759 (Fed. Cir., 2008), the Federal Circuit overturned a District Court's finding of anticipation. To anticipate, the Court noted that "the [disclosure has] to show the claimed invention arranged or combined in the same way as recited in the claim in order to anticipate. Accordingly, the Court held that "unless a [disclosure] discloses within the four corners of the document not only all of the limitations claimed but also all of the limitations arranged or combined in the same way as recited in the claim, it cannot be said to prove prior invention of the thing claimed and, thus, cannot anticipate." See, Net MoneyIN, 88 USPQ2d, at 1759.
The Net MoneyIN Court reviewed a "disclos[ure of] two separate [embodiments] for processing an Internet credit card transaction[ and noted that n]either of these [embodiments] contains all five links arranged or combined in 
The Net MoneyIN Court found "[t]he District Court was … wrong to combine parts of … separate [disclosed embodiments to] conclud[e] that [the] claim was anticipated." Court emphasized that "there may be only slight differences between the [disclosed embodiments] and the … claim[, b]ut differences between the [disclosure] and a claimed invention, however slight, invoke the question of obviousness, not anticipation." See, Net MoneyIN, 88 USPQ2d, at 1759-1760.
"Applicant has not pointed out where the new (or amended) claim is supported, nor does there appear to be a written description of the claim limitation '____' in the application as filed." See Hyatt v. Dudas, 492 F.3d 1365, 1370, 83 USPQ2d 1373, 1376 (Fed. Cir. 2007) (holding that '[M.P.E.P.] § 2163.04 [subsection] (I)(B) as written is a lawful formulation of the prima facie standard for a lack of written description rejection.').
Neither the original detailed description nor the figures nor the claims indicate that the invention might include either a, as recited in claim 25 and claims depending therefrom, or b, as recited in claim 26 and claims depending therefrom. 
According to patent law precedents (see, e.g., ICU, cited above), therefore, the original specification fails to provide written description support for a and b as now is recited in claims 25 and 26, respectively, and in claims depending therefrom.
Accordingly, amending the claims to recite a and b violates the written description requirement under 35 U.S.C. § 112(a). 
Correction is required – a Response that fails to "distinctly and specifically point[] out the supposed errors in the examiner’s action and … reply to every ground of objection … in the prior Office action" fails to meet the Requirements of 37 CFR § 1.111(b) and, therefore, may be found Intentionally Non-Responsive. 
35 U.S.C. § 112(a) requires the originally filed specification to contain a written description of the claimed invention. And 35 U.S.C. § 132(a) prohibits any "amendment [from] introduc[ing] new matter into the disclosure of the invention." Accordingly, new matter should not be introduced by either addition or deletion.
08.	Claims 21-30, 33-35, and 37-39 are rejected under 35 U.S.C. § 112(a) for not being enabled by the specification.
Claim 21 (and claims depending therefrom) contains subject matter ("epitaxially growing a crystalline [AlN] piezoelectric film layer in and completely filling a cavity in a substrate" and "depositing a plurality of electrodes on the piezoelectric film layer,[ which is in and completely fills the cavity in the substrate]") that is not described in the specification in such a way as to enable one skilled in the art to which it pertains, or with which it is most nearly connected, to make and/or use the invention so that the piezoelectric film AlN actually functions as such with the electrodes on the film. 
Claims 33 and 37 (and claims depending therefrom) contain subject matter ("a piezoelectric film epitaxially grown in and completely filling [a] cavity of [a] substrate" and "a plurality of electrodes deposited on the piezoelectric film,[ which is in and completely fills the cavity in the substrate]") that is not described in the specification in such a way as to enable one skilled in the art to which it pertains, or with which it is most nearly connected, to make and/or use the invention so that the piezoelectric film AlN actually functions as such with the electrodes on the film. 

Non-exhaustive factors affecting a determination of undue experimentation are:
(A)	The breadth of the claims (quite broad: substrate + cavity + piezoelectric film completely filling the cavity + electrodes on the cavity);
(B)	The nature of the invention (simple: substrate + cavity + piezoelectric film completely filling the cavity + electrodes on the cavity);
(C)	The state of the prior art (well developed since piezoelectricity is known for almost a century);
(D)	The level of one of ordinary skill (MSc. Physics);
(E)	The level of predictability in the art (quite high since piezoelectricity is known for almost a century);
(F)	The amount of direction provided by the inventor (none);
(G)	The existence of working examples (none); and
(H)	The quantity of experimentation needed to make or use the invention based on the content of the disclosure (impossible to predict). 
See M.P.E.P. § 2164.01(a) and see In re Wands, 858 F.2d 731, 737, 8 USPQ2d 1400, 1404 (Fed. Cir. 1988). 
Correction is required – a Response that fails to "distinctly and specifically point[] out the supposed errors in the examiner’s action and … reply to every ground of objection … in the prior Office action" fails to meet the Requirements of 37 CFR § 1.111(b) and, therefore, could be found Intentionally Non-Responsive.
Furthermore, claims 25-30 contain subject matter (a="defining self-aligned spacers on the cavity walls of the substrate[, which cavity is completely filled with the AlN film layer]; and selectively etching the spacers," as recited in claim 25 and claims depending therefrom; and b="epitaxially growing a crystalline aluminum nitride (AlN) piezoelectric film layer in and completely filling a cavity in a substrate; …; filling the cavity[, which cavity is completely filled with the AlN film layer,] with an oxide layer," as now is recited in claim 26 and claims depending therefrom, see supra 37 CFR § 1.75(d)(1) objection to the claims) that is not described in the specification in such a way as to enable one skilled in the art to which it pertains, or with which it is most nearly connected, to make and/or use the invention.
Specifically, it is unknown how one might completely fill a cavity with one material (AlN; as is now recited in claims 25-30) and then fill the cavity with another material (spacer in the case of claim 25, and claims depending therefrom, and oxide and complimentary film layer in the case of claim 26, and claims depending therefrom).
Accordingly, in addition the violation caused by way of their dependency on claim 21, claims 25-30 additionally violate 35 U.S.C. § 112(a) for not being enabled by the specification because of their own specific recitations.
Non-exhaustive factors affecting a determination of undue experimentation are:
(A)	The breadth of the claims rather specifically broad);

(C)	The state of the prior art (well developed);
(D)	The level of one of ordinary skill (M.Sc. Physics/Material Science);
(E)	The level of predictability in the art (very predictable);
(F)	The amount of direction provided by the (none; the recitation lacks written description support);
(G)	The existence of working examples (none); and
(H)	The quantity of experimentation needed to make or use the invention based on the content of the disclosure (impossible to determine because of the impossibility of filling the same cavity/space with two different things).
See M.P.E.P. § 2164.01(a) and see In re Wands, 858 F.2d 731, 737, 8 USPQ2d 1400, 1404 (Fed. Cir. 1988). 
Correction is required – a Response that fails to "distinctly and specifically point[] out the supposed errors in the examiner’s action and … reply to every ground of objection … in the prior Office action" fails to meet the Requirements of 37 CFR § 1.111(b) and, therefore, could be found Intentionally Non-Responsive. 
35 U.S.C. § 112(a) requires the originally filed specification to contain a written description of the claimed invention. And 35 U.S.C. § 132(a) prohibits any "amendment [from] introduc[ing] new matter into the disclosure of the invention." Accordingly, new matter should not be introduced by either addition or deletion.

Specifically, in independent claim 21, "epitaxially growing a crystalline … AlN … piezoelectric film layer in and completely filling a cavity in a substrate" and "depositing a plurality of electrodes on the piezoelectric film layer,[ which is in and completely fills the cavity in the substrate]" makes no sense, especially in view of the lack of a figure showing such a structure.
It is noted that claim 21 recites "epitaxially growing a crystalline … AlN … piezoelectric film layer in and completely filling a cavity in a substrate" and then depositing plurality of electrodes on the grown film. A person skilled in the art would NOT be on notice of the scope she is to avoid infringing since, in view of the specific limitation of the claim, it is unclear where the electrodes are to be other than on the film, and that would be a non-enabled structure (see supra the enablement rejection). 
Claims 22-30 depend from claim 21 and, therefore, are indefinite for the same reason claim 21 is. 
Similarly, in independent claims 33 and 37, recite "a piezoelectric film epitaxially grown in and completely filling [a] cavity of [a] substrate" and "a plurality of electrodes deposited on the piezoelectric film,[ which is in and completely fills the cavity in the substrate]" makes no sense, especially in view of the lack of a figure showing such a structure.
It is noted that claims 33 and 37 recite the epitaxially grown piezoelectric film to completely fill the cavity of the substrate and have electrodes deposited on the epitaxially grown piezoelectric film. A person skilled in the art would NOT be on notice of the scope she is to avoid infringing since, in view of the specific limitation of the claims, it is unclear where the electrodes are to be other than on 
Claims 34 and 35 and claims 38 and 39 depend from claims 33 and 37, respectively, and, therefore, are indefinite for the same reason claims 33 and 37 are. 
Furthermore, with respect to claims 23-30, it is unknown what is the scope of "wherein fabricating the SAW structure further comprises creating the cavity in the substrate," since claim 21, from which claim 23, and claims depending from claim 23, depend, recites "epitaxially growing a crystalline aluminum nitride (AlN) piezoelectric film layer in … a cavity in a substrate, which requires the substrate to already have a cavity created therein. 
Accordingly, in addition the violation caused by way of their dependency on claim 21, claims 23-30 additionally violate 35 U.S.C. § 112(b) for failing to particularly point out and distinctly claim the subject matter Applicant regards as the invention by way of their own specific recitation. 
Moreover, it is unknown what is the scope of completely fill a cavity with one material (AlN; as is now recited in claims 25-30) and then fill the cavity with another material (spacer in the case of claim 25, and claims depending therefrom, and the oxide and the complementary film in the case of claim 26, and claims depending therefrom). 
Neither the meaning nor the scope of "filling," let alone "completely filling," makes sense in such cases. 
A person skilled in the art, therefore, would not be on notice as to the scope of claims 25-30 that she is to avoid infringing, were claims 25-30 allowed. 

The claims being definite is a threshold issue to determining scope of the claims and thus determining their patentability over the prior art. 
The lack of clarity in the above noted recitation clouds the scope of the independent claims as well because it puts in doubt the meaning of "completely fill," which is in the independent claims, from which the remaining claims depend, and because the noted recitation is what the Response argues patentably distinguish the claims over the applied prior art. See, for example, M.P.E.P. § 2173.05(b) and the precedents cited therein (see, e.g., In re Wiggins, 179 USPQ 421, 423 (CCPA 1973), explicitly noting that "when the scope of the claim is unclear a rejection under 35 U.S.C. § 112, second paragraph, is proper"). And M.P.E.P. § 2173.05(b) explicitly notes that "[w]hen relative terms are used in claims wherein the improvement over the prior art rests entirely upon size or weight of an element in a combination of elements, the adequacy of the disclosure of a standard is of greater criticality." See, also, Halliburton Energy Services, Inc. v. M-I LLC 85 USPQ2d 1654 (Fed. Cir., 2008) (noting the importance of a patent clearly distinguishing itself from the prior art). 
Correction is required – a Response that fails to "distinctly and specifically point[] out the supposed errors in the examiner’s action and … reply to every ground of objection … in the prior Office action" fails to meet the Requirements of 37 CFR § 1.111(b) and, therefore, may be found Intentionally Non-Responsive. 
35 U.S.C. § 112(a) requires the originally filed specification to contain a written description of the claimed invention. And 35 U.S.C. § 132(a) prohibits any "amendment [from] introduc[ing] new matter into the disclosure of the Accordingly, new matter should not be introduced by either addition or deletion. 
10.	Claims 23-30 are rejected under 35 U.S.C. § 112(d) for failing to incorporate all of the limitations of claim, from which claims 26-30 directly, or indirectly, depend. 
Specifically, claim 23, and claims depending therefrom, by way of their dependency from claim 21, recite the substrate already including the cavity, yet claim 23 recite "further … creating the cavity in the substrate." Claim 23, therefore, "contain[s] a reference to a claim previously set forth[, but] then [fails to] specify a further limitation of the subject matter claimed," thus violating 35 U.S.C. § 112(d).
And claims 25 and 26, and claims depending therefrom, by way of their dependency from claim 21, recite the cavity being "completely fill[ed]" with AlN film layer. Accordingly, the manufacturing "fabricating of the SAW structure further comprising" the "defining self-aligned spacers on the cavity walls … etc.," as in claim 25 and claims depending therefrom, and "filling the cavity with an oxide layer; and depositing a complimentary film layer to cover the oxide layer and the cavity walls of the substrate," as in claim 26 and claims depending therefrom, makes the cavity not "completely fill[ed]," and therefore fail to incorporate all of the limitations of claim[s], from which claims 25 and 26 (and the claims depending therefrom), directly, or indirectly depend, as required by 35 U.S.C. § 112(d).
	Correction is required – a Response that fails to "distinctly and specifically point[] out the supposed errors in the examiner’s action and … reply to every ground of objection … in the prior Office action" fails to meet the Requirements of 37 CFR § 1.111(b) and, therefore, may be found Intentionally Non-Responsive.
Accordingly, new matter should not be introduced by either addition or deletion. 
Statutory Bases of the Prior Art Rejections
11.	The following is a quotation of the relevant paragraph(s) of 35 U.S.C. § 102, providing the legal bases for the anticipation rejection(s) in this Office Action:
(a) NOVELTY; PRIOR ART.—A person shall be entitled to a patent unless—
(1) the claimed invention was patented, described in a printed publication, or in public use, on sale or otherwise available to the public before the effective filing date of the claimed invention.
(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the case may be, names another inventor and was effectively filed before the effective filing date of the claimed invention. 
(b) EXCEPTIONS.— 
(1) DISCLOSURES MADE 1 YEAR OR LESS BEFORE THE EFFECTIVE FILING DATE OF THE CLAIMED INVENTION.—A disclosure made 1 year or less before the effective filing date of a claimed invention shall not be prior art to the claimed invention under subsection (a)(1) if—

(B) the subject matter disclosed had, before such disclosure, been publicly disclosed by the inventor or a joint inventor or another who obtained the subject matter disclosed directly or indirectly from the inventor or a joint inventor.
(2) DISCLOSURES APPEARING IN APPLICATIONS AND PATENTS.—A disclosure shall not be prior art to a claimed invention under subsection (a)(2) if—
(A) the subject matter disclosed was obtained directly or indirectly from the inventor or a joint inventor;
(B) the subject matter disclosed had, before such subject matter was effectively filed under subsection (a)(2), been publicly disclosed by the inventor or a joint inventor or another who obtained the subject matter disclosed directly or indirectly from the inventor or a joint inventor; or
(C) the subject matter disclosed and the claimed invention, not later than the effective filing date of the claimed invention, were owned by the same person or subject to an obligation of assignment to the same person.
12.	The following is a quotation of 35 U.S.C. § 103, providing the legal basis for the obviousness rejection(s) in this Office Action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the 
Prior Art Rejections of the Claims - Anticipation 
13.	Claims 33-35, and 37-39 are rejected under 35 U.S.C. § 102(a)(1) as anticipated by Pre-Grant Publication [hereinafter "PGPub"] US 2005/0030128 of a U.S. patent application for inventor Ma et al. [hereinafter "Ma"], or, in the alternative, are rejected under 35 U.S.C. § 103 as being unpatentable over Ma, further in view of U.S. Pat. No. 6,349,454 to Manfra et al. [hereinafter Manfra"]. 67
As to interpreting scope of the claims (all of the pending claims), it is noted that the original specification describes a "vertical cavity (trench)." See, for example, page 2, lines 16. Absent more, "completely filling a cavity" is noted and determined to have a scope including covering the inner sides, or bottom, or both the inner sides and bottom, of the cavity but not necessarily the total volume of the cavity nor completely filling the volume of the cavity, see, e.g., supra, the 112 rejections of the claims based on inconsistently and unclearly reciting "completely filling" yet also reciting the placing of other things in the cavity—see, for example, the issues with claims 25 and 26, and claims depending therefrom. 
With respect to claims 33 and 37, Ma describes (and therefore anticipates a claim having a scope limited by) a substrate (e.g., 300, in FIGs. 8, and 17) having a cavity (any, and all, of the trenches 610, 612, 614, 616); a piezoelectric film (layer 800, [0040]) epitaxially grown (having c-crystal axis 810 parallel to the surface and perpendicular to the sidewalls of the trenches. [0040]) 
Ma describes (see, for example, [0040] and claims, see, for example, claim 9) the piezoelectric film 800 being a single crystal, which is what an epitaxial process forms. The piezo-electric film 800 Ma describes therefore is not any different from that the product claims recite as "epitaxial grown." 
And Ma describes the piezoelectric AlN on the sides and bottom of the cavity and, therefore, completely filling the cavity, as the scope of claim 21 is interpreted to include. 
In the alternative, and only in the interest of compact prosecution, it is noted that the art well recognizes the suitability and benefit of using epitaxially grown aluminum nitride (AlN) film as the piezoelectric film. See, Manfra, for example teaching in the Abstract that:
Epitaxial growth refers to the piezoelectric film having a crystallographic orientation take from or emulating the crystallographic orientation of a single crystal substrate or growing surface. For example, by epitaxially growing a piezoelectric film on a single crystal silicon substrate as the growing surface, an improved piezoelectric film is produced with little or no grain boundaries. Also provided is a method of making a TFR in which the piezoelectric film is grown on a substrate.
Manfra also teaches that the so grown piezoelectric AlN film would be a single crystal AlN. See, for example, column 6, lines 15-20.
Therefore, alternatively, according to well-established patent law precedents (See, e.g., M.P.E.P. § 2144.07), it would have been obvious to a person having an ordinary skill in the art [hereinafter PHAOSITA], before the effective filing date of this application, to have formed the single AlN piezoelectric layer 
With respect to claims 34 and 38, Ma describes the piezoelectric film 800 to be aluminum nitride (AlN). See, for example, [0040].
With respect to claims 35 and 39, Ma describes the piezoelectric film 800, which is AlN, to have a crystallographic axis (c-axis) 810 that is parallel to the surface 310 of the substrate 300. See, for example, [0040]. 
Prior Art Rejections of the Claims - Obviousness
14.	Claims 33-35, and 37-39 are rejected under 35 U.S.C. § 103 as being unpatentable over Ma (or Ma in view of Manfra), further in view of Pre-Grant Publication [hereinafter "PGPub"] US 2014/0184029 of a U.S. patent application for inventor Tsai [hereinafter "Tsai"]. 
With respect to claims 33 and 37, in the interest of compact prosecution, if "completely filling the cavity" somehow were interpreted as completely filling the empty volume of the cavity, then it is noted that the prior art well recognizes this to be a suitable and desirable for the purpose of forming an piezoelectric AlN device. See, for example, Tsai.
Specifically, Tsai teaches the suitability and desirability of filling cavity in a substrate with piezoelectric AlN (214; see, for example, FIGs. 1 and 5) to achieve "a high electro-mechanical coupling coefficient and low impedance." See, for example, [0002], [0004], [0027], and [0029]. 
Therefore, alternatively, according to well-established patent law precedents (See, e.g., M.P.E.P. § 2144.07), it would have been obvious to a PHAOSITA, before the effective filing date of this application, to have completely 
Ma describes (see, for example, [0040] and claims, see, for example, claim 9) the piezoelectric film 800 being a single crystal, which is what an epitaxial process forms. The piezo-electric film 800 Ma describes therefore is not any different from that the product claims recite as "epitaxial grown." 
And Ma describes the piezoelectric AlN on the sides and bottom of the cavity and, therefore, completely filling the cavity, as the scope of claim 21 is interpreted to include. 
In the alternative, and only in the interest of compact prosecution, it is noted that the art well recognizes the suitability and benefit of using epitaxially grown aluminum nitride (AlN) film as the piezoelectric film. See, Manfra, for example teaching in the Abstract that:
Epitaxial growth refers to the piezoelectric film having a crystallographic orientation take from or emulating the crystallographic orientation of a single crystal substrate or growing surface. For example, by epitaxially growing a piezoelectric film on a single crystal silicon substrate as the growing surface, an improved piezoelectric film is produced with little or no grain boundaries. Also provided is a method of making a TFR in which the piezoelectric film is grown on a substrate.
Manfra also teaches that the so grown piezoelectric AlN film would be a single crystal AlN. See, for example, column 6, lines 15-20.
Therefore, alternatively, according to well-established patent law precedents (See, e.g., M.P.E.P. § 2144.07), it would have been obvious to a PHAOSITA, before the effective filing date of this application, to have formed the single AlN piezoelectric layer 800, Ma describes, using epitaxy, and therefore 
With respect to claims 34 and 38, Ma describes the piezoelectric film 800 to be aluminum nitride (AlN). See, for example, [0040].
With respect to claims 35 and 39, Ma describes the piezoelectric film 800, which is AlN, to have a crystallographic axis (c-axis) 810 that is parallel to the surface 310 of the substrate 300. See, for example, [0040]. 
15.	Claims 21-25 are rejected under 35 U.S.C. § 103 as being unpatentable over Ma, further in view of Manfra and Tsai. 
As to interpreting scope of the claims (all of the pending claims), it is noted that the original specification describes a "vertical cavity (trench)." See, for example, page 2, lines 16. Absent more, "completely filling a cavity" is noted and determined to have a scope including covering the inner sides, or bottom, or both the inner sides and bottom, of the cavity but not necessarily the total volume of the cavity nor completely filling the volume of the cavity, see, e.g., supra, the 112 rejections of the claims based on inconsistently and unclearly reciting "completely filling" yet also reciting the placing of other things in the cavity—see, for example, the issues with claims 25 and 26, and claims depending therefrom. 
With respect to claim 21, Ma describes (see, for example, [0040] and claims, see, for example, claim 9) the piezoelectric film 800 being a single crystal, which is what an epitaxial process forms. The piezo-electric film 800 Ma describes therefore is not any different from that the product claims recite as "epitaxial grown." Nevertheless, Ma is silent about the process used to form the "single crystal" piezoelectric AlN film 800.
The prior art however well recognizes the suitability and benefit of using epitaxially grown aluminum nitride (AlN) film as the piezoelectric film. See, Manfra, for example teaching in the Abstract that:

Manfra also teaches that the so grown piezoelectric AlN film would be a single crystal AlN. See, for example, column 6, lines 15-20.
Therefore, alternatively, according to well-established patent law precedents (See, e.g., M.P.E.P. § 2144.07), it would have been obvious to a person having an ordinary skill in the art [hereinafter PHAOSITA], before the effective filing date of this application, to have formed the single AlN piezoelectric layer 800, Ma describes, using epitaxy, and therefore to make the film an epitaxial film, as taught suitable and desirable by Manfra to "[produce] an improved piezoelectric film … with little or no grain boundaries." 
Moreover, in the interest of compact prosecution, if "completely filling the cavity" somehow were interpreted as completely filling the empty volume of the cavity, then it is noted that the prior art well recognizes this to be a suitable and desirable for the purpose of forming an piezoelectric AlN device. See, for example, Tsai.
Specifically, Tsai teaches the suitability and desirability of filling cavity in a substrate with piezoelectric AlN (214; see, for example, FIGs. 1 and 5) to achieve "a high electro-mechanical coupling coefficient and low impedance." See, for example, [0002], [0004], [0027], and [0029]. 

With respect to claim 22, Ma describes the piezoelectric film 800, which is AlN, to have a crystallographic axis (c-axis) 810 that is parallel to the surface 310 of the substrate 300. See, for example, [0040]. 
With respect to claims 23, Ma describes the cavity (any, and all, of the trenches 610, 612, 614, 616) being formed in the substrate 300. See, for example, FIG. 6.
With respect to claim 24, Ma describes wet etching as one of the processes that may be used to create the cavity (any, and all, of the trenches 610, 612, 614, 616). See, for example, [0038] describing the process shown in FIG. 6.
With respect to claim 25, Ma describes growing the AlN in the cavity but is silent about using seeding to start the growing. The art however well recognizes using spacing seeding, including etching, to be a suitable method to start and pattern the piezoelectric material growth. See, for example, Manfra, column 8, lines 18-42. 
Therefore, according to well-established patent law precedents (See, e.g., M.P.E.P. § 2144.07), it would have been obvious to a PHAOSITA, before the effective filling date of this application, to have defined self-aligned spacers on the cavity walls of the substrate and selectively etched the spacers to seed (start) and pattern the piezoelectric material growth, as taught suitable by Manfra.
Double Patenting Rejections of the Claims
In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); and In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
A timely filed terminal disclaimer complying with 37 CFR 1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection based on a nonstatutory double patenting ground provided the conflicting application or patent either is shown to be commonly owned with this application, or claims an invention made as a result of activities undertaken within the scope of a joint research agreement. 
Effective January 1, 1994, a registered attorney, or agent, of record may sign a terminal disclaimer. A terminal disclaimer signed by the assignee must fully comply with 37 CFR 3.73(b).
The USPTO Internet website contains terminal disclaimer forms that may be used. Please visit www.uspto.gov/patent/patents-forms. The filling date of the application will determine what form should be used. A web-based "eTerminal Disclaimer" may be filled out completely online using web-screens. An "eTerminal Disclaimer" is auto-processed and immediately approved upon submission if it meets all requirements.
please see: www.uspto.gov/patents/process/file/efs/guidance/eTD-info-I.jsp.
17.	Claims 21, 25, 33, and 37 of this application are rejected on the ground of nonstatutory obviousness-type double patenting as being unpatentable over claims of U.S. Patent No. 11,005,447 to Fischer et al..
If a generic claim is presented in a separate application after the issuance of a patent claiming one or more species within the scope of the generic claim, the Office may reject the generic claim on the grounds of nonstatutory double patenting when the patent and application have at least one common inventor and/or are either (1) commonly assigned/owned or (2) non-commonly assigned/owned but subject to a joint research agreement as set forth in 35 U.S.C. 102(c). See M.P.E.P § 804. 
Although the conflicting claims are not identical, they are not patentably distinct from each other because claims of Fischer render obvious claims of this application. For example, claim 2 of Fischer recite the features recited in claim 21 of this application.
Specifically, claim 19 of Fischer recites: A method comprising: providing a substrate having a plurality of cavities; epitaxially growing a crystalline piezoelectric film from a lower surface of each cavity; depositing a conductive layer on each side of the piezoelectric film; and releasing the crystalline piezoelectric film to form an acoustic resonator in each cavity[,] wherein the piezoelectric film comprises a crystalline group III Nitride layer. 
Claim 11 of Fischer recites suitability of the piezoelectric material being AlN. And claim 2 of Fischer recites electrodes in contact with the piezo-electric film.
And the prior art, in view of the teachings of Tsai, well recognizes the suitability and desirability of completely filling the cavity with the AlN to achieve 
Therefore, according to well-established patent law precedents (See, e.g., M.P.E.P. § 2144.07), claim 21 of this application would not be allowable because it would have been obvious to a PHAOSITA, before the effective filing date of this application, to have modified the recitation of claim 19 of Fischer so the piezoelectric material is AlN (as taught suitable by claim 11 of Fischer), wherein the conductive layers are electrodes (as taught suitable by claim 2 of Fischer), and wherein the cavities are completely filled with AlN, to obtain "a high electro-mechanical coupling coefficient and low impedance," as taught by Tsai to be suitable and desirable, thus obtaining the scope of claim 21 of this application. 
And this also would render obvious at least claims 33 and 37 since the product of non-allowed claim 21 yields the products recited in claims 33 and 37. 
And claims 18 of Fischer would render obvious claim 25 of this application since claim 18 of Fischer recites the same features claim 25 of this application (which depends from claim 21) recites.
Response to Arguments
18.	The arguments in the 9/10/2021 "Response" have been fully considered. The arguments, however, are moot in view of the new rejections, explained above, showing the claims to be unpatentable.
The Response contends the claims are allowable because the prior art fails to describe "completely filling the cavities." 
In response it is noted that the claims are NOT allowable at least in view Tsai expressly teaching the complete filling of cavities and motivates so filling the 
CONCLUSION
19.	A shortened statutory period for reply to this Office Action is set to expire THREE MONTHS from the mailing date of this Office Action. 
Extension of this time period may be granted under 37 CFR 1.136(a). The maximum period for reply, however, is SIX MONTHS from the mailing date of this Office Action.
Any inquiry concerning this communication, or earlier communication(s) on this application, should be directed to Primary Examiner Hrayr A. Sayadian, who can be reached at (571) 272-7779, on Monday through Friday, 0730 – 1600 EDT/EST, whichever time zone is in effect at time of call--Mr. Sayadian's electronic mail address is hrayr.sayadian@uspto.gov. 
If attempts to reach Mr. Sayadian by telephone are unsuccessful, his supervisor, Supervisory Primary Examiner Wael Fahmy, can be reached at (571) 272-1705. The fax phone number for the organization where this application or proceeding is assigned is (571) 273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system. Status information for published applications may be obtained from either Private PAIR or Public PAIR. Status information for unpublished applications is available only through Private PAIR. For more information about the PAIR system, see http://pair-direct.uspto.gov. The Electronic Business Center (EBC) at (866) 217-9197 (toll-free) may answer questions on how to access the Private PAIR system. 
/HRAYR A SAYADIAN/